United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-51140
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HERLINDA CORONA ULLOA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:05-CR-834-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Herlinda Corona Ulloa appeals her 125-month sentence imposed

following her guilty plea to possession with intent to distribute

more than 100 kilograms of marijuana.   Ulloa argues that her

sentence is unreasonable because it is greater than necessary to

meet the sentencing goals of 18 U.S.C. § 3553(a).   She argues

that her sentence is too severe and that it fails “to account for

the decreasing recidivism of older offenders.”    She also argues

that the record does not reveal that the sentence is necessary to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51140
                                -2-

provide her with educational or vocational training, medical

care, or other correctional treatment.

     Under the discretionary sentencing scheme established by

United States v. Booker, 543 U.S. 220 (2005), district courts

retain the duty to consider the Sentencing Guidelines along with

the sentencing factors set forth in § 3553(a).    United States v.

Mares, 402 F.3d 511, 518-19 (5th Cir.), cert. denied, 126 S. Ct.
43 (2005).   Ulloa’s sentence is within the guidelines range and

is presumptively reasonable.   See United States v. Alonzo,

435 F.3d 551, 554 (5th Cir. 2006).   We infer in our

reasonableness review that the district court considered

the § 3553(a) factors in imposing the sentence.   See United

States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006); Alonzo, 435
F.3d at 554.

     AFFIRMED.